     Case 4:19-cr-02162-JGZ-EJM Document 38 Filed 09/13/19 Page 1 of 2



 1
 2
 3
 4                         IN THE UNITED STATES DISTRICT COURT
 5                               FOR THE DISTRICT OF ARIZONA
 6
     United States of America,          )
 7                                      )              CR 19-02162-002-TUC-JGZ (EJM)
                 Plaintiff,             )
 8                                      )
           vs.                          )                                 ORDER
 9                                      )
     Abdi Yemani Hussein,               )
10                                      )
                 Defendant.             )
11   __________________________________ )
12          Pending before the Court is the government’s Motion to Compel Production of
13   Biometrics. (Doc. 19.) Specifically, the government asks that this Court order the defendant
14   “to submit to presenting himself for purposes of obtaining biometric features, in order to
15   effectuate the search” of a cell phone, as authorized by a search warrant issued by a
16   Magistrate Judge on July 26, 2019.
17          The defense opposes the motion, arguing that requiring the defendant to furnish
18   biometric features would violate the “act of production” privilege under the Fifth
19   Amendment. More specifically, the defense maintains that “[t]he act of requiring him to
20   apply his fingerprint (unique in all the world) or allow his face to be subjected to recognition
21   software (unique in all the world) clearly identifies him as the only person in the world with
22   those physical characteristics and such an order clearly takes on a ‘testimonial aspect’ . . . and
23   thereby implicates the 5th Amendment.” (Doc. 26 at 2.)
24          The government argues “that the Fifth Amendment extends only to self-incrimination
25   which is testimonial in nature” and courts “have repeatedly held that the compelled display
26   of identifiable physical characteristics” are not testimonial. (Doc. 21 at 2.) Therefore, the
27   government reasons, the production of physical characteristics does not infringe on the Fifth
28   Amendment. (Id. at 3.)
     Case 4:19-cr-02162-JGZ-EJM Document 38 Filed 09/13/19 Page 2 of 2



 1           The challenge facing the courts is that technology is outpacing the law. As a result,
 2   courts are divided on how to apply constitutional principles to ever changing technology.
 3   The government is correct that some lower federal courts have issued warrants and orders
 4   authorizing the depression of a fingerprint to unlock digital devices. (See Doc. 21 at 3.)
 5   However, other courts have declined to do so based on the act of production privilege, where
 6   the defendant’s fingerprint would conclusively establish that the digital device belongs to the
 7   defendant.
 8           The Court finds that the case at hand does not trigger the act of production privilege
 9   because the government already has strong circumstantial evidence that the phone belongs
10   to the defendant.    Specifically, the defendant had the phone in his pocket when he was
11   arrested while attempting to board a flight to Egypt. The act of production privilege may
12   have been applicable if there was no evidence regarding who owned the phone, and requiring
13   the defendant to produce his biometric features to unlock the cell phone would conclusively
14   establish that the phone belonged to him. But, again, that is not the situation in the case at
15   hand.
16           For these reasons, the Court Orders that the government’s motion is granted, and
17   Defendant Abdi Yemani Hussein shall submit to presenting himself for purposes of obtaining
18   biometric features, in order to effectuate the search of the digital device, identified as
19   “TARGET 2 DEVICE” in 19-04588MB, as authorized by the Court on July 26, 2019.
20           DATED this 11th day of September, 2019.
21
22
23
24
25
26
27
28


                                                  -2-
